 Case 19-24140-GLT                         Doc 21
                                                Filed 11/26/19 Entered 11/26/19 14:51:28 Desc Main
                                                Document     Page 1 of 1                FILED
                                                                                        11/26/19 2:35 pm
                                      IN THE UNITED STATES BANKRUPTCY COURT             CLERK
                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA           U.S. BANKRUPTCY
                                                                                        COURT - :'3$
IN RE:                                                 : Bankruptcy No. 19-24140-GLT
                                                       :
MICHELLE OLAH                                          : Chapter 7
                                                       :
                                          Debtor       : Related to Doc. No. 15
                                                       :
      Natalie Lutz Cardiello, Trustee                  :
                                                       :
             Movant                                    :
                                                       :
        v.                                             :
                                                       :
      No Respondent(s)                                 :

                                     ORDER APPROVING COUNSEL FOR THE TRUSTEE

       AND NOW, this ______   26th day of day
                                          _________________________,
                                              of                     20____, upon consideration of the
                                                       November, 2019,
APPLICATION TO APPOINT AN ATTORNEY FOR THE TRUSTEE filed at Doc. No. 15 (the
“Application”), it is hereby ORDERED, ADJUDGED and DECREED as follows:

             (1) The Application is approved as of the date the Application was filed.

        (2) The Law Offices of Natalie Lutz Cardiello, 107 Huron Drive, Carnegie, PA 15106 is hereby
appointed as Attorney for the Trustee in this bankruptcy proceeding for the reasons set forth in the
Application.

         (3) Professional persons or entities performing services in this case are advised that approval of fees
for professional services will be based not only on the amount involved and the results accomplished, but
other factors as well including: the time and labor reasonably required by counsel, the novelty and difficulty
of the issues presented, the skill requisite to perform the legal service properly, the preclusion of other
employment due to acceptance of this case, the customary fee, whether the fee is fixed or contingent, the
time limitations imposed by the client or the circumstances, the experience, reputation and ability of the
attorneys involved, the undesirability of the case, the nature and length of the professional relationship with
the client, and, awards in similar cases.

       (4) Approval of any application for appointment of counsel in which certain terms of
compensation are stated for various professionals is not an agreement by the Court to allow fees at
the requested hourly rates or compensation terms. Final compensation, awarded only after notice
and hearing, may be more or less than the requested hourly rates/compensation terms based on
application of the above-mentioned factors in granting approval by Court Order.

       (5) Applicant shall serve this Order on all parties listed on the mailing matrix and file a
certificate of service.

cc:          Debtor                                                 ______
                                                                    ____________________________________
                                                                          ___
                                                                           ____ ______
                                                                                     ___
                                                                                       _ ______
                                                                                             __
                                                                                             ____
                                                                                                ___
                                                                                                  _ __________
             Counsel
             Professional                                           HONORA  AB
                                                                    HONORABLE  BLLE GREGORY L. TADDONIO
                                                                                 LE
             Office of the U.S. Trustee                             United States
                                                                           Staate
                                                                               tes
                                                                                e Bankruptcy Judge


Case Administrator to serve:
Natalie Cardiello, Esq.
